BIJUR, J.
Upon uncontradicted testimony it was shown that it is the law in New Jersey that a husband is not liable for necessaries supplied to his wife when they are living apart, except in cases where the separation is due to his fault, or where, the separation being by agreement, the wife is without means of her own. Though the plaintiff showed that the husband was not furnishing the wife with money, he did not prove that she had no separate estate, nor that the husband was not justified in leaving her.
Judgment should be reversed, and new trial ordered, with costs to appellant to abide the event. All concur.